In a mortgage foreclosure action, defendants Dubroff and Messinger, as executors, appeal from so much of an order of the Supreme *882Court, Kings County, dated May 14, 1976, as directed that the receiver of the mortgaged premises pay the sum of $10,105.05 in his possession to the plaintiff. Order affirmed insofar as appealed from, without costs or disbursements. Subdivision 4 of section 1371 of the Real Property Actions and Proceedings Law is clear and unambiguous and mandates affirmance, however inequitable the result may be. Any relief required to prevent a recurrence of this situation must come through a legislative amendment to subdivision 4 of section 1371 of the Real Property Actions and Proceedings Law and not by judicial interpretation of that section. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.